Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2015

                                       No. 04-15-00790-CR

                                  Ventura Reyes ALVARADO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR9646
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

        The trial court imposed sentence on October 29, 2015, and appellant did not file a motion
for new trial. Because appellant did not file a timely motion for new trial, the deadline for filing
a notice of appeal was November 30, 2015 – November 28, 2015 was a Saturday See TEX. R.
APP. P. 26.2(a)(1). A notice of appeal was not filed until December 7, 2015, and appellant did
not timely file a motion for extension of time to file the notice of appeal. See TEX. R. APP. P.
26.3.

        We therefore ORDER appellant to file a written response in this court on or before
January 21, 2016 showing why this appeal should not be dismissed for lack of jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of appeal
is necessary to invoke court of appeals’ jurisdiction). If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed for want of jurisdiction. If a supplemental
clerk’s record is required to show jurisdiction, appellant must ask the trial court clerk to prepare
one and must notify the clerk of this court that such a request was made. All deadlines in this
matter are suspended until further order of the court.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court